internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-103744-00 date date re legend decedent taxpayer date date date grandchild grandchild grandchild trustee charity dear this is in response to your authorized representative’s letter dated date requesting rulings that taxpayer’s disclaimer with respect to a fractional share of taxpayer’s interest in trust principal constitutes a valid disclaimer under sec_25_2511-1 of the gift_tax regulations and does not constitute a gift under sec_2501 of the internal_revenue_code facts decedent died testate on date pursuant to the terms of decedent’s will the plr-103744-00 residue of decedent’s estate was distributed to an irrevocable_trust trust for the benefit of decedent’s three grandchildren grandchild grandchild and grandchild article eighth section a of decedent’s will provides generally that during the trust term two-thirds of the trust income will be distributed for the use and benefit of grandchild during his life upon grandchild 1's death and until the termination of trust the trust income allocated to grandchild will be used for the benefit of grandchild 1's issue who are living at each respective date of income distribution if grandchild is not survived by any issue the trustees are directed to pay or apply such income in equal shares for the use and benefit of grandchild and grandchild during their respective lives in the event that either grandchild or grandchild shall be deceased or shall thereafter die during the trust term the trustees are directed to pay or apply the income which such deceased grandchild would have received if living for the use and benefit of the issue of such deceased grandchild who are living at each respective date of income distribution article eighth section b of decedent’s will provides generally that during the trust term the remaining one-third of the trust income will be distributed for the use and benefit of grandchild during her life upon grandchild 2's death and until the termination of trust the trust income allocated to grandchild will be used for the benefit of grandchild 2's issue who are living at each respective date of income distribution if grandchild is not survived by any issue the trustees are directed to pay or apply such income in equal shares for the use and benefit of grandchild and grandchild during their respective lives in the event that either grandchild or grandchild shall be deceased or shall thereafter die during the trust term the trustees are directed to pay or apply the income which such deceased grandchild would have received if living for the use and benefit of the issue of such deceased grandchild who are living at each respective date of income distribution article eighth section f provides that trust will terminate upon the death of the last to die of grandchild grandchild and grandchild upon the termination of trust the trustees are directed to assign transfer and distribute the principal and all undistributed_income of trust to and among the persons then entitled to the income in the shares and proportions to which they are so entitled however if the grandchild dying last was currently receiving income at the time of his or her death the issue of such grandchild shall be entitled to share collectively in the principal and undistributed_income of trust in the same percentage as such grandchild was sharing in the income at the date of his or her death in the event that no person is entitled to the principal of the trust under article eighth section f the trustees are directed to assign transfer and pay the principal and all undistributed_income of trust to charity plr-103744-00 grandchild died on date survived by his two children grandchild and grandchild taxpayer one of grandchild 1’s surviving children currently is entitled to receive a portion of grandchild 1’s two-thirds income_interest in trust during the trust term if either taxpayer or his issue is alive when trust terminates taxpayer or his issue is entitled to receive a proportionate share of the principal and undistributed_income of trust upon termination it is represented that taxpayer first learned of the existence of trust after the death of his father grandchild on date less than nine months after the death of grandchild taxpayer disclaimed a fractional share of his interest in the principal of trust taxpayer however retained his right to his share of trust income and his remaining interest in trust principal taxpayer has received and accepted distributions of income from trust since grandchild 1’s death but has neither received nor accepted any distributions of principal ruling_request sec_1 taxpayer’s disclaimer of a fractional share of his interest in trust principal is a valid disclaimer under sec_25_2511-1 of the gift_tax regulations and taxpayer’s disclaimer of a fractional share of his interest in trust principal will not constitute a gift under sec_2501 of the internal_revenue_code law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-1 provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next- of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local plr-103744-00 law there can be no refusal of ownership of property after its acceptance in the absence of facts to the contrary if a person fails to refuse to accept a transfer to him of ownership of a decedent’s property within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property in any case where a refusal is purported to relate to only a part of the property the determination of whether or not there has been a complete and unqualified refusal to accept ownership will depend on all of the facts and circumstances in each particular case taking into account the recognition and effectiveness of such a purported refusal under local law thus for a disclaimer to be recognized for federal gift_tax purposes with respect to a property interest created in a pre-1977 transfer it must be recognized under local law made within a reasonable_time after knowledge of the existence of the transfer made before the acceptance of the property transferred and unequivocal the supreme court has recognized that under the regulations an interest must be disclaimed within a reasonable_time after obtaining knowledge of the transfer creating the interest to be disclaimed rather than a reasonable_time after the distribution or vesting of the interest 455_us_305 the requirement in the regulations that the disclaimer must be made within a reasonable_time is a matter of federal rather than local law jewett u s pincite whether a period of time is reasonable under the regulations is dependent on the facts and circumstances presented see eg 70_tc_430 aff’d 455_us_305 with respect to property interests created after date sec_2518 and the regulations thereunder set forth the requirements that must be met for a disclaimer to be treated as a qualified_disclaimer for federal gift_tax purposes while sec_2518 and the regulations thereunder do not govern the disclaimer of property interests created before date they are nevertheless instructive to the extent they represent a uniform federal rule for disclaimers that is applicable to the estate_tax the gift_tax and the tax_on_generation-skipping_transfers sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then such interest is treated as if it had never been transferred to the disclaimant under sec_25_2518-2 example a established a_trust for the benefit of b then age pursuant to the terms of the trust the current income of the trust is to be paid quarterly to b additionally one-half the principal is to be distributed to b when b attains the age of years the balance of the principal is to be distributed to b when b attains the age of years b received a distribution of income on date on date b disclaimed b’s right to receive both the income from the trust and plr-103744-00 the principal of the trust b’s disclaimer of the income_interest is not a qualified_disclaimer for purposes of sec_2518 because b accepted income prior to making the disclaimer b’s disclaimer of the principal however does satisfy sec_2518 sec_25_2518-3 provides that a disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted in sec_25_2518-3 example e died testate on date under the provisions of e’s will e’s shares of stock in x y and z corporations were to be transferred to a_trust the trust provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g f disclaimed the entire income_interest in the trust while retaining the interest f has in corpus g disclaimed g’s entire corpus interest while retaining g’s interest in the income from the trust if the remaining requirements of sec_2518 are met either disclaimer will be a qualified_disclaimer sec_25_2518-3 provides that if the requirements of sec_2518 are met the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in such securities bequeathed to a’s estate and if the remaining requirements of sec_2518 are met a could make a qualified_disclaimer of either the income_interest or the remainder or an undivided portion of either interest under sec_25_2518-3 example c created a_trust which provides that all current income is to be distributed equally between d and e for the life of d d also is given a testamentary general_power_of_appointment over the corpus d disclaimed the testamentary power to appoint an undivided one-half of the trust corpus assuming the remaining requirements of sec_2518 are satisfied d’s disclaimer is a qualified_disclaimer under sec_2518 in this case taxpayer represents that he executed a written disclaimer and delivered it to trustee within nine months of learning of the existence of the transfer creating the interest accordingly we conclude that taxpayer’s disclaimer was made within a reasonable_time after knowledge of the existence of the transfer under sec_25_2511-1 taxpayer also represents that he has neither received nor accepted any distributions of principal therefore if the disclaimer is valid and effective under the plr-103744-00 governing local law and such validation is consistent with applicable state law as would be applied by the highest court of the state and if the other requirements of sec_25_2511-1 are satisfied taxpayer’s disclaimer of a fractional share of his interest in trust principal is a valid disclaimer under sec_25_2511-1 and does not constitute a transfer subject_to gift_tax under sec_2501 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether taxpayer’s disclaimer is effective and valid under the governing state law this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by robert honigman acting assistant branch chief branch enclosure copy for sec_6110 purposes
